
	

113 HR 4961 IH: Human Smuggling Prevention Act of 2014
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4961
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Mr. McCaul introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prevent organized human smuggling, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Human Smuggling Prevention Act of 2014.
		2.Organized human smuggling
			(a)Prohibited activitiesWhoever, while acting for profit or other financial gain, knowingly directs or participates in an
			 effort or scheme to assist or cause five or more persons (other than a
			 parent, spouse, or child of the offender)—
				(1)to enter, attempt to enter, or prepare to enter the United States—
					(A)by fraud, falsehood, or other corrupt means;
					(B)at any place other than a port or place of entry designated by the Secretary of Homeland Security;
			 or
					(C)in a manner not prescribed by the immigration laws and regulations of the United States; or
					(2)to travel by air, land, or sea toward the United States (whether directly or indirectly)—
					(A)knowing that the persons seek to enter or attempt to enter the United States without lawful
			 authority; and
					(B)with the intent to aid or further such entry or attempted entry; or
					(3)to be transported or moved outside of the United States—
					(A)knowing that such persons are aliens in unlawful transit from one country to another or on the high
			 seas; and
					(B)under circumstances in which the persons are in fact seeking to enter the United States without
			 official permission or legal authority;shall be punished as provided in subsection (c) or (d).(b)Conspiracy and attemptAny person who attempts or conspires to violate subsection (a) of this section shall be punished in
			 the same manner as a person who completes a violation of such subsection.
			(c)Base penaltyExcept as provided in subsection (d), any person who violates subsection (a) or (b) shall be fined
			 under title 18, United States Code, imprisoned for not more than 20 years,
			 or both.
			(d)Enhanced penaltiesAny person who violates subsection (a) or (b) shall—
				(1)in the case of a violation during and in relation to which a serious bodily injury (as such term is
			 defined in section 1365 of title 18, United States Code) occurs to any
			 person, be fined under title 18, United States Code, imprisoned for not
			 more than 30 years, or both;
				(2)in the case of a violation during and in relation to which the life of any person is placed in
			 jeopardy, be fined under title 18, United States Code, imprisoned for not
			 more than 30 years, or both;
				(3)in the case of a violation involving ten or more persons, be fined under title 18, United States
			 Code, imprisoned for not more than 30 years, or both;
				(4)in the case of a violation involving the bribery or corruption of a United States or foreign
			 government official, be fined under title 18, United States Code,
			 imprisoned for not more than 30 years, or both;
				(5)in the case of a violation involving robbery or extortion (as such terms are defined in paragraph
			 (1) or (2), respectively, of section 1951(b) of title 18, United States
			 Code) be fined under title 18, United States Code, imprisoned for not more
			 than 30 years, or both;
				(6)in the case of a violation during and in relation to which any person is subjected to an
			 involuntary sexual act (as such term is defined in section 2246(2) of
			 title 18, United States Code), be fined under title 18, United States
			 Code, imprisoned for not more than 30 years, or both;
				(7)in the case of a violation resulting in the death of any person, be fined under title 18, United
			 States Code, imprisoned for any term of years or for life, or both;
				(8)in the case of a violation in which any alien is confined or restrained, including by the taking of
			 clothing, goods, or personal identification documents, be fined under
			 title 18, United States Code, imprisoned not fewer than five years and not
			 more than ten years, or both;
				(9)in the case of smuggling an unaccompanied alien child (as such term is defined in paragraph (2) of
			 section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)), be
			 fined under title 18, United States Code, imprisoned not more than 20
			 years.
				(e)Lawful authority definedIn this section, the term lawful authority—
				(1)means permission, authorization, or license that is expressly provided for in the immigration laws
			 of the United States or accompanying regulations; and
				(2)does not include any such authority secured by fraud or otherwise obtained in violation of law, nor
			 does it include authority sought, but not approved.
				(f)Effort or schemeFor purposes of this section, effort or scheme to assist or cause five or more persons does not require that the five or more persons enter, attempt to enter, prepare to enter, or
			 travel at the same time so long as the acts are completed within one year.
			3.Strategy to combat human smuggling
			(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall implement a strategy to deter, detect, and interdict human
			 smuggling across the international land and maritime borders of the United
			 States.
			(b)ComponentsThe strategy referred to in subsection (a) shall include, at a minimum, the following components:
				(1)Efforts to increase coordination between the border and maritime security components of the
			 Department of Homeland Security.
				(2)An identification of intelligence gaps impeding the ability to deter, detect, and interdict human
			 smuggling across the international land and maritime borders of the United
			 States.
				(3)Efforts to increase information sharing with State and local governments and other Federal
			 agencies.
				(4)Efforts to provide, in coordination with the Federal Law Enforcement Training Center, training for
			 the border and maritime security components of the Department of Homeland
			 Security to deter, detect, and interdict human smuggling across the
			 international land and maritime borders of the United States.
				(5)An identification of the high traffic areas of human smuggling along the international land and
			 maritime borders of the United States.
				(c)ReportNot later than 30 days after the implementation of the strategy referred to in subsection (a), the
			 Secretary of Homeland Security shall submit to the Committee on Homeland
			 Security of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate a report that describes
			 such strategy, including the components described in subsection (b). If
			 the Secretary determines that such is appropriate, such report may be
			 submitted in classified form.
			(d)Annual list of high traffic areasNot later than February 1 of every year beginning in the year after the date of the enactment of
			 this Act, the Secretary of Homeland Security shall submit to the Committee
			 on Homeland Security of the House of Representatives and the Committee on
			 Homeland Security and Governmental Affairs of the Senate a list of the
			 high traffic areas of human smuggling referred to in subsection (b)(5).
			(e)High traffic areas of human smuggling definedIn this Act, the term high traffic areas of human smuggling means the United States ports of entry and areas between such ports that have the most human
			 smuggling activity, as measured by U.S. Customs and Border Protection.
			4.Unlawfully hindering immigration, border, and customs controls
			(a)Illicit spottingWhoever knowingly transmits to another person the location, movement, or activities of any Federal,
			 State, or tribal law enforcement agency with the intent to further a
			 Federal crime relating to United States immigration, customs, controlled
			 substances, agriculture, monetary instruments, or other border controls
			 shall be fined under title 18, United States Code, imprisoned not more
			 than 10 years, or both.
			(b)Destruction of United States border controlsWhoever knowingly and without lawful authorization destroys, alters, or damages any fence, barrier,
			 sensor, camera, or other physical or electronic device deployed by the
			 Federal Government to control the border or a port of entry, or otherwise
			 seeks to construct, excavate, or make any structure intended to defeat,
			 circumvent or evade any such fence, barrier, sensor camera, or other
			 physical or electronic device deployed by the Federal Government to
			 control the border or a port of entry, shall be fined under title 18,
			 United States Code, imprisoned not more than 10 years, or both, and if, at
			 the time of the offense, the person uses or carries a firearm or, in
			 furtherance of any such crime, possesses a firearm, that person shall be
			 fined under title 18, United States Code, imprisoned not more than 20
			 years, or both.
			(c)Conspiracy and attemptAny person who attempts or conspires to violate subsection (a) or (b) shall be punished in the same
			 manner as a person who completes a violation of such subsection.
			(d)Prohibiting carrying or use of a firearm during and in relation to an alien smuggling crimeSection 924(c) of title 18, United States Code, is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (A), by inserting , alien smuggling crime, after crime of violence each place such term appears; and
					(B)in subparagraph (D)(ii), by inserting , alien smuggling crime, after crime of violence; and
					(2)by adding at the end the following:
					
						(6)For purposes of this subsection, the term alien smuggling crime means any felony punishable under section 274(a), 277, or 278 of the Immigration and Nationality
			 Act (8 U.S.C. 1324(a), 1327, and 1328)..
				(e)Statute of limitationsSection 3298 of title 18, United States Code, is amended by inserting , or under section 2 or subsection (a), (b), or (c) of section 4 of the Human Smuggling Prevention
			 Act of 2014, after Immigration and Nationality Act.
			
